DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicants’ amendments and arguments, filed on 02/04/2021 have overcome the rejections listed in the previous office action, dated 11/16/2020.
 Allowable Subject Matter
Claims 1-3, 6-7, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A display panel comprising: … a plurality of pillar sections enabling electrical connection between the electrode layer and the line routing, wherein the pillar sections are located in contact with the sealing section, … in the base, each of the plurality of coloring films is in contact with the surface of the first substrate, every upper coloring film entirely covers every lower coloring film among the plurality of coloring films in the base of each pillar section, and in the base, the electrode layer covering the base in contact with only an uppermost coloring film among the plurality of coloring films,” in combination with the remaining limitations of the claim.  Therefore independent claim is allowed. 
 Dependent claims 2-3 and 6 are allowed due to their dependency upon claim 1. 
Regarding independent claim 7, the prior art does not disclose nor teach, “A method for producing a display panel, the display panel including … a plurality of pillar sections enabling electrical connection between the electrode layer and the line routing, 
Dependent claims 10-11 are allowed due to their dependency upon claim 7.
Regarding independent claim 12, the prior art does not disclose nor teach, “A method for producing a display panel, the display panel including … a plurality of pillar sections enabling electrical connection between the electrode layer and the line routing, the method comprising: providing a plurality of color films one by one on the surface of the first substrate to obtain a base including the plurality of coloring films stacked on one another, … bonding the first substrate and the second substrate together through the sealing section to electrically connect the pillar sections to the line routing on the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871      
                                                                                                                                                                                                  /EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871